DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
In the preliminary amendment filed 15 October 2019, it is noted that claim 20 is in improper form, with a claim status indicator of “New” but also having strike-through annotated and underlined portions. The preliminary amendment has been entered, claims 11-20 are pending, and claim 20 is being treated as an amended claim (i.e. the annotations provided are clear as to ascertain the intended scope of the claim).

Specification
The abstract of the disclosure is objected to because it is too long (greater than 150 words).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: On page 11, element 382 is referred to as “second diode 182” rather than as a resistor, as provided in the remainder of the specification and drawings. The examiner suggests amending “second diode 382” to “seventh resistor 382”, consistent with the remainder of the specification.  
Appropriate correction is required.
Claim Objections
Claim 20 is objected to because of the following informalities: “and wherein the method comprises the following steps of” is recited, placing the entirety of the claim under a “wherein” statement. The examiner suggests amending claim 20 to read, “A method for monitoring a power supply for a control unit for a vehicle, the other of the switches closed”. “the other” lacks clear antecedent basis in this instance. The examiner suggests “another”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 14, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski et al. (US 2013/0278272, of record and hereinafter “Kaminski”) in view of Ido et al. (US 8,829,718, hereinafter “Ido”).

Claim 11: Kaminski discloses a device for supplying power to 
a first connection for a first power supply path (between A to S3), a second connection for a second power supply path (between B node, R1, S1) and a neutral point (18) for connecting the first power supply path and the second power supply path (see Fig.1, where 18 is connected to both the first and second paths via relay 26);
a first switch (S3) having a first contact and a second contact (see Fig.1), wherein the first contact is connected to the first connection (A/HV, via R3) and the second contact is connected to the neutral point (18, i.e. B, via relay 26), and a second switch (S1) having a first contact and a 
a first measuring contact for capturing a first measured value representing a voltage potential of the first power supply path (between A and B; see [0035]), and 
a second measuring contact for capturing a second measured value representing a voltage potential of the second power supply path (between B and C; see [0035]); 
a control device (24) to keep one of the switches open and to keep the other of the switches closed in response to a test state of the device (e.g. during operation 82, S3 is closed and the remainder of the switches are open, while in operation 84, S1 is closed and the remaining switches are open; see [0030]-[0035]); and 
a monitoring device (algorithms in 24 or elsewhere described in the execution of operation 96 of [0039]) to provide a monitoring signal using the first measured value and the second measured value if the device is in the test state (see [0039], where a low impedance measurement, i.e. “monitoring signal” indicative of a fault is provided; further [0040] discloses shutting the vehicle down when a low RP or RN is determined; either the low RP or low RN indication may be considered the “monitoring device”).

Claim 19: Kaminski discloses 
a device (22) for supplying power to 
Claim 20: Kaminski discloses a method for monitoring a power supply (22) 


While Kaminski discloses that the conversion device 12 may be a DC-DC converter for supplying high voltage power to low DC energy ([0012]), Kaminski does not explicitly disclose 

Claim 14: Kaminski discloses wherein the control device is configured to keep the first switch open and the second switch closed during a first phase of the test state (e.g. measuring B to C; see [0032] and [0035]) and to keep the first switch closed and the second switch open during a second phase of the test state (e.g. measuring A to B; see [0030] and [0035]).
Claim 15: Kaminski discloses wherein the neutral point represents a ground connection for an electrical circuit of the control unit (vehicle ground 18, which would be a suitable connection for the ECU 14 of Ido).
Claim 17: Kaminski discloses wherein the first measuring contact is arranged on a first connecting line between the first connection and the first contact of the first switch, and wherein the second measuring contact is arranged on a second connecting line between the second connection and the first contact of the second switch (e.g. the “lines” inherently present between controller 24 and respective nodes A and C, measuring the potential between A and B as well as B and C; see [0035]).

Allowable Subject Matter
Claims 12, 13, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 12: while free-wheeling/integrated body diodes are known in the art, it is the opinion of the examiner that one of ordinary skill in the art would have had no reason to use such a transistor/diode in the particular context of Kaminski based upon the prior art. Therefore, “a diode which is connected in parallel” with the first/second switch is not disclosed in the prior art within the context of the claims.
Claim 13: Kaminski does not disclose wherein the control device is configured to close the switches in response to activation of the device, and/or wherein the control device is configured to open the switches in response to deactivation of the device (i.e. this would correspond to closing S1 and S3 in response to activation of the power converter of Kaminski, while opening S1 and S3 in response to deactivation of the power converter of Kaminski, which is not disclosed in the reference).
Claim 16: Kaminski does not disclose comparing the first measured value and the second measured value with one another to determine a discrepancy between voltage potentials of the power supply paths.
Claim 18: Kaminski does not disclose the a first spur line which includes at least one first resistor and a first diode and connects the third connection to the first connection, and a second spur line which includes at least one second resistor and a second diode and connects the third connection to the second connection, wherein the 
Finally, while the scope of the claims are broad enough to read upon the combination of Kaminski and Ido, it is noted that the testing device of Kaminski is fundamentally different than that which is instantly disclosed. Specifically, the instant invention discloses providing redundant ground paths, where the measuring/monitoring circuit is utilized to determine whether a fault or abnormal condition exists on one of the ground paths. In this regard, Romero et al. (US 10,794,947, hereinafter “Romero”) is regarded as the most relevant prior art to the disclosed invention. Romero discloses utilizing two ground paths 13, 14 for an ECU of a vehicle (10) and a ground loss detection device (11) to detect abnormalities/faults on either of the ground paths. The ground loss detection device is shown in Fig.2A. However, Romero differs from the disclosed and recited invention in that there are no first and second switches controlled in the manner recited by claims 11, 19, and 20. Gscheidle et al. (US 7,960,861) also discloses utilizing two different power supply paths (Figs.1 and 2), but does not disclose the recited “neutral point” (interpreted as a equivalent to a ground potential), alternating switches during a test state, or measuring potentials of each supply path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN JOHNSON/Primary Examiner, Art Unit 2849